DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9-12-22 has been entered.
 
Claim Status 
Claims 1-20 are pending in the current application. The status identifiers for claims 7 and 9 are incorrect as filed. Specifically, claim 7 should have the status identifier “(Previously Presented).” Claim 9 should have the status identifier “(original).”
For the purposes of advancing prosecution, claims 7 and 9 are interpreted with the above noted status identifiers.
Note that the status of every claim must be indicated after its claim number by using one of the following status identifiers: (Original), (Currently amended), (Canceled), (Previously presented), (New), (Not entered), (Withdrawn), or (Withdrawn-currently amended).
For further explanation of the amendment format required by 37 CFR 1.121, see MPEP § 714.
Applicant is respectfully advised that, in order to avoid a notice of non-compliant amendment, the status identifiers must be corrected in Applicant's next filing.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a/the control unit” in claims 1, 2, 4, 5, 7, 8, 10, 11, and 12. Based upon review of the instant specification, the control unit includes at least one processor (page 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (First Paragraph)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1:
Specifically, the new claim limitation, added to claim 1, that a substitution flow rate reduction occurs “each and every time” the effluent pressure, measured by the effluent pressure sensor, drops during blood treatment therapy is not supported in the originally filed disclosure. Figure 3 of applicant’s disclosure demonstrates that at t1 (time 1) there has been a sustained effluent pressure drop prior to the reduction in the substitution flow rate (see vertical dashed line at t1 (time 1) and the pressure drop slope immediately before t1 (time 1)). It is seen in applicant’s graph (see instant Figure 3) a sustained period of time elapses where p_filt drops (prior to t1, t2, t3, t4 ) and Qsub is not automatically reduced to counteract the pressure drop. That is, there appears to be no automatic reduction during the sustained effluent pressure drop(s) occurring prior to t1, t2, t3, t4. The applicant’s specification (page 9, lines 27-29), indicates that at t1, the control unit 62 detects the effluent pressure drop. Accordingly, the claim language “each and every time” is not supported. Note that the duration of time for the sustained drop in effluent pressure is not defined in applicant’s Figure 3. The explanation provided by applicant as to how the new claim limitation “each and every time” should be interpreted in light of applicant’s specification is not supported in such a way as to reasonably convey that applicant had possession of the claimed invention (see Response to Arguments in this Office action). As such the limitation is deemed new matter.
Claims 2-20 are rejected as being dependent on a rejected claim.


Claim Rejections - 35 USC § 112 (Second Paragraph)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1:
At line 11, “each and every” is indefinite. The phrase “each and every” is repetitive and typically used only for emphasis. 
Claims 2-20 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
Claims 1-5, 13-14, and 20 are rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) as being anticipated by Klewinghaus (US Pub No: US 2016/0213829 A1). 
Claim 1: Regarding the claim limitation: A blood treatment device for use in a blood treatment therapy, Klewinghaus discloses a medical apparatus 600 (blood treatment device) and method for regulating/controlling the treatment of a patient’s blood during a dialysis treatment (blood treatment therapies – in particular, dialysis treatment therapies) (see paragraphs [0002], [0004]-[0006], [0025], and [0101]-[0102]).
Regarding the claim limitation: an extracorporeal blood circuit, a dialyzer, and a dialysis fluid circuit, Klewinghaus discloses the medical apparatus 600 (blood treatment device) includes a blood circuit 400 (extracorporeal blood circuit), a dialyzer 11 (dialyzer), and a dialysis fluid tubing system 300 (dialysis fluid circuit) (see paragraphs [0101]–[0102]; Figures 1-4). 
Regarding the claim limitation: the extracorporeal blood circuit and the dialysis fluid circuit separated from each other via a membrane provided in the dialyzer, via which blood is filterable, Klewinghaus discloses that the medical apparatus is designed as a blood purification device, a dialysis apparatus, a filtration apparatus, a diafiltration apparatus (see paragraph [0025]). Klewinghaus describes the blood side (extracorporeal blood circuit) and the dialysis side (dialysis blood circuit) of the filter membrane of the dialyzer 11 (filter membrane separating the flow circuits) by which blood is filtered (blood is filterable) (see paragraphs [0111]–[0114]). 
Regarding the claim limitation: at least one substitution solution pump, which is configured to supply a substitution solution to the extracorporeal blood circuit before and/or after the dialyzer, Klewinghaus discloses a substituate tubing system 500 to substitute the fluid volume which was removed by filtration within the dialyzer 11 (configured to supply a substitution solution to the extracorporeal blood circuit) during treatment (see paragraph [0111]). Klewinghaus discloses and illustrates that addition of substituate in post-dilution (downstream of the dialyzer 11 – after dialyzer) and pre-dilution (upstream of the dialyzer 11 – before dialyzer) may be provided (see paragraph [0123]; Figures 1-4). Klewinghaus discloses that the substituate is conveyed within the substituate tubing system 500 by substituate pump 13’’ (at least one substitution pump) (see paragraph [0111]; Figures 1-3). The substituate solution, provided by container 9’, is conveyed within substituate tubing system 500 by substituate pump 13” to the extracorporeal blood circuit 400 to substitute fluid removed by filtration (see paragraph [0111]).
Regarding the claim limitation: 10an effluent pressure sensor configured to measure an effluent pressure in the dialysis fluid circuit after the dialyzer, Klewinghaus discloses that the pressure reference point for the dialysis side (dialysis fluid circuit) is effluent pressure sensor 37 (configured to measure pressure in the dialysis fluid circuit after the dialyzer) (see paragraph [0117]).  
Regarding the claim limitation: a control unit configured to automatically reduce a flow rate of the at least one substitution solution pump each and every time the control unit detects a drop in the effluent pressure measured by the effluent pressure sensor during the blood treatment therapy: Klewinghaus discloses that a control unit and regulating device (700) (control unit/processor) are connected in signal communication with the corresponding pressure detectors, valves, and pumps. The control unit device 700 is used to effect the substituate pump 13’’ (substitution solution pump) when effluent pressure sensor 37 detects or determines a pressure (filtrate pressure p_filt) downstream of dialyzer 11 is below the reference pressure (pressure drop measured by effluent pressure sensor) during an ongoing blood treatment therapy session (see paragraph [0127] explaining the processor functionality of the control unit device). The effect of device (700) decreases the substituate flow, Q_sub, (control unit 700 automatically responds to and processes signal information for reducing the flow rate of the substitution solution flow pump) until the pressure, p_filt, rises above the reference pressure (see paragraphs [0002], [0006], [0007], [0016], [0022], [0023], [0079], [0118], [0127], [0128], [0132], and [0139]; Figure 3). The process performed by the dialysis blood treatment device of Klewinghaus is an ongoing patient treatment session over a period of time wherein the pressure may fall below the reference pressure at least once during the treatment session - thus meeting the claim limitation of automatic reduction in flow rate “each and every time the control unit detects a drop in the effluent pressure measured by the effluent pressure sensor” - which reads on one or more times. 
It is noted, as discussed above, that “each and every time the control unit detects a drop in the effluent pressure measured” is considered new matter and Klewinghaus teaches the limitations of claim 1 when the new matter is included claim 1 and when the new matter is not considered.
The claimed control unit is being examined under 35 USC 112(f). Based upon review of the instant specification, the control unit includes the structure of at least one processor (page 4) and equivalents thereof. The Klewinghaus control unit (700) is a processor connected in signal communication with pressure detectors, valves, and pumps and the same processor functions as claimed by applicant. Thus, the control unit (700) of Klewinghaus is considered to meet the claim limitation.  
Claim 2: Klewinghaus teaches the blood treatment device as set forth in claim 1 above. Regarding the claim limitation: wherein the control unit is configured to determine that clogging of the dialyzer or blood clotting is present solely on the basis of the effluent pressure measured by the effluent pressure sensor dropping during the blood treatment therapy, Klewinghaus teaches that a lower pressure downstream (pressure drop measured by effluent pressure sensor) may be caused by deposit on the filter membrane of the dialyzer 11 (pressure drop due to clogging or clotting of the dialyzer filter) – on the membrane side of blood circuit 400 - resulting in a decrease of permeability of the filter membrane of the dialyzer 11 which leads to an increased transmembrane pressure, TMP, (see paragraph [0115]). Klewinghaus also teaches that filter membranes with low permeability may also contribute to pressure drops. In either case, these situations result in a low-pressure occurrence on the dialysis side of the dialyzer 11 (pressure drop on dialysis side). The pressure reference point for the dialysis side is sensor 37 (effluent pressure sensor for measuring effluent pressure) (see paragraphs [0113]-[0117]). The control unit or regulating device 700 is in signal communication with the corresponding components such as pressure detectors, ultrafiltration pumps, or substituate pumps (control unit is configured to receive information on pressure changes from the pressure sensors) (see paragraph [0118]). As noted by Klewinghaus, corrective action is taken by the control unit based on an effluent pressure drop which would occur in the event of blood clotting of the dialysis filter (control unit is configured to determine clogging of the dialyzer due to pressure sensor 37 signaling a pressure drop during treatment). 
Claim 3: Klewinghaus teaches the blood treatment device as set forth in claims 1 and 2 above. Regarding the claim limitation: at least one of a transmembrane pressure and a flow resistance of the dialyzer is not included in determining that clogging of the dialyzer or blood clotting is present, Klewinghaus discusses, as general knowledge, the different types of problems that could occur and may be responsible for a low pressure downstream of the dialyzer (see paragraphs [0113]-[0115]). Klewinghaus comments that a decrease of permeability of the filter membrane in the dialyzer 11 leads to an increased transmembrane pressure, TMP (see paragraph [0115]). Klewinghaus describes that a lower pressure downstream may be caused by deposit on the filter membrane of the dialyzer 11 (due to clogging or clotting of the dialyzer filter) – on the membrane side of blood circuit 400 - resulting in a decrease of permeability of the filter membrane which can lead to an increased transmembrane pressure, TMP (see paragraph [0115]). Klewinghaus also discusses that filter membranes with low permeability may also contribute to this problem. Klewinghaus observes that in either case, these situations may result in a pressure drop on the dialysis side of the dialyzer. 
However, Klewinghaus does not rely on transmembrane pressure or flow resistance in determining as to whether clogging or clotting of the filter has occurred – which could result in a pressure drop. Specifically, Klewinghaus relies on an effluent pressure drop as detected by sensor 37 signaling control unit 700 for automatically adjusting the flow rate of the substitution solution pump 13’’ for correcting the pressure drop (p_filt) downstream of dialyzer 11. Klewinghaus does not link the pressure drop as a result of either clogging or flow resistance. Klewinghaus teaches that with a low-pressure occurrence on the dialysis side of the dialyzer 11, the control unit 700 decreases the flow rate of the substituate solution in response to the pressure drop (see paragraphs [0127], [0128], and [0139]).
Claim 4: Klewinghaus teaches the blood treatment device of claim 1, as set forth above. Regarding the claim limitation: the control unit is configured, in case of clogging of the dialyzer or blood clotting, to adjust the pressure in the dialysis fluid circuit after the dialyzer solely by changing the flow rate of the at least one substitution solution pump, Klewinghaus discusses that a lower pressure downstream may be caused by deposit on the filter membrane of the dialyzer 11 (pressure drop due to clotting of dialyzer filter) – on the membrane side of blood circuit 400, as when blood starts clotting - resulting in a decrease of permeability of the filter membrane in the dialyzer 11 which leads to an increased transmembrane pressure, TMP (see paragraphs [0114]-[0115]). These situations result in a pressure drop on the dialysis side of the dialyzer 11 (see Figure 3). The pressure reference point for the dialysis side is sensor 37 (effluent pressure sensor for measuring effluent pressure) (see paragraphs [0113]-[0117]). Klewinghaus, however, relies on the effluent pressure drop detected by sensor 37 and control unit 700 for automatically adjusting the flow rate of the substitution solution pump 13’’ for correcting the pressure drop (p_filt) downstream of dialyzer 11. Control unit  700 effects a decrease in the substituate flow (Q_sub) (control unit 700 configured to adjust the pressure in the dialysis fluid circuit after the dialyzer) until filtrate pressure (p_filt) exceeds or rises above the reference pressure (p_filt increases in response to decrease in substitution flow Q_sub) (see paragraph [0127]).
Claim 5: Klewinghaus teaches the blood treatment device of claim 1, as set forth above. Regarding the claim limitation: the control unit is configured to reduce the flow rate of the at least one substitution solution pump such that a stable effluent pressure is achieved which keeps at least a predetermined distance to a low-pressure warning threshold, Klewinghaus teaches clotting and clogging situations result in low-pressure occurrences on the dialysis side of the dialyzer 11 (pressure drop on dialysis side). The pressure reference point for the dialysis side is sensor 37 (effluent pressure sensor for measuring effluent pressure) (see paragraphs [0113]-[0117]). Klewinghaus discloses the control unit 700 is used to effect the substituate pump 13’’ flow rate when the pressure sensor 37 detects a pressure drop (p_filt) downstream of dialyzer 11. Device 700 (control unit) effects a decrease in the substituate flow (Q_sub) (control unit 700 configured to reduce the flow rate of the substitution pump 13’’) until filtrate pressure (p_filt) exceeds or rises above the reference pressure (stable effluent pressure is achieved) (see paragraph [0127]). Klewinghaus teaches that the substitution flow is reduced so that the effluent pressure will achieve a pressure that is above the reference pressure (a predetermined distance above the low-pressure warning threshold). Klewinghaus teaches the predetermined reference pressure range may have an upper and lower threshold (upper and lower warning thresholds) and that control unit 700 is configured to effect a change in the detected pressure (see paragraphs [0006]–[0007], [0016], and [0132]).
Claim 13: Klewinghaus teaches the blood treatment device of claim 1, as set forth above. Regarding the claim limitation: The blood treatment device according to claim 1, wherein the at least one substitution solution pump comprises a first substitution solution pump and a second substitution solution pump, Klewinghaus discloses a first substitution solution pump (13’’) or (13) and a second substitution solution pump (13) or (13’’) (see Figure 3). 
With respect to the limitations of “substitution solution” and “substitution” pump, the limitations are written as an intended use of the claimed invention (i.e. a device) and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art meets the claim limitation. In this case, the Klewinghaus bags are structurally and functionally capable of containing substitution solution and the pumps are structurally and functionally capable of conveying/pumping substitution solution through a blood treatment device used in performing a blood treatment therapy.
Claim 14: the discussion of Klewinghaus as set forth above applies herein. Regarding the claim limitation: The blood treatment device according to claim 13 further comprising: a first bag fluidly connected to the first substitution solution pump and configured to contain a first supply of the substitution solution; and a second bag fluidly connected to the second substitution solution pump and configured to contain a second supply of the substitution solution or a supply of a dialysis fluid, Klewinghaus discloses a first bag containing fluid (9’) or (9) connected to pump (13’’) or (13) (first bag fluidly connected to the first substitution solution pump and configured to contain a first supply of substitution solution) and a second bag containing fluid (9) or (9’) connected to pump (13) or (13’’) (second bag fluidly connected to the second substitution solution pump and configured to contain a second supply of substitution solution or a supply of a dialysis solution). It is noted that “a dialysis fluid” is generic and inclusive of substitution solutions used in dialysis procedures.
With respect to the limitations of “substitution” solution and “substitution” pump, the limitations are written as an intended use of the claimed invention (i.e. a device) and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art meets the claim limitation. In this case, the Klewinghaus bags are structurally and functionally capable of containing substitution solution and the pumps are structurally and functionally capable of conveying/pumping substitution solution through a blood treatment device used in performing a blood treatment therapy.
Claim 20: the prior discussion of Klewinghaus applies herein. Regarding the claim limitation: The blood treatment device according to claim 14, wherein the first substitution solution pump is configured to pump the first supply of the substitution solution from the first bag to a venous portion of the extracorporeal blood circuit,
Klewinghaus discloses a first bag containing fluid (9’) (supply of substitution solution) connected to pump (13’’) (first substitution solution pump). The pump is configured to pump the solution from the bag to the venous portion of the extracorporeal blood circuit.
With respect to the limitations of “substitution” solution and “substitution” pump, the limitations are written as an intended use of the claimed invention (i.e. a device) and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art meets the claim limitation. In this case, the Klewinghaus bags are structurally and functionally capable of containing substitution solution and the pumps are structurally and functionally capable of conveying/pumping substitution solution through a blood treatment device used in performing a blood treatment therapy.


Claim Rejections - 35 USC § 103
Claims 6 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Klewinghaus (US Pub No: 2016/0213829) as applied to claims 1-5, 13-14, and 20.
Claim 6: Klewinghaus teaches the blood treatment device as set forth in claims 1 and 5. Regarding the claim limitation: wherein the stable effluent pressure is at least 50 mmHg above the low-pressure warning threshold, Klewinghaus discloses that the medical device comprises a pressure detector that measures a pressure value and compares that value with a reference pressure range (see paragraph [0079]). In the instant case, Klewinghaus teaches that the substitution solution flow rate is reduced until the filtrate pressure rises above the reference pressure (resulting in a stable effluent pressure). Accordingly, the effluent pressure has been stabilized as it has returned above the warning threshold that was responsible for signaling the pressure drop (see paragraph [0127]). 
However, Klewinghaus does not explicitly disclose that the stable effluent pressure is 50 mmHg above the low-pressure warning threshold. 
A predetermined minimum stable effluent pressure range above a warning threshold is based on a number of optimizable variables. Klewinghaus discloses the same methodology as claimed for correcting a pressure drop for an effluent pressure during blood treatment – where the only difference in the teaching of Klewinghaus and the instant claim is the undisclosed pressure selected by Klewinghaus as the minimum pressure above the low-pressure warning threshold. However, Klewinghaus establishes a stable effluent pressure above the low-pressure threshold – albeit undisclosed – because Klewinghaus teaches the effluent pressure (p_filt) exceeds or rises above the reference pressure - as a result of the decrease in the substitution flow rate. Klewinghaus has stabilized the effluent pressure as a result of modifying a substitution solution flow rate (see paragraph [0127]). 
Accordingly, it is not inventive to determine the optimal or workable ranges by routine experimentation, where the general conditions of the claim are disclosed. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
As such, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have predetermined the optimal pressure-range values, thus arriving at the claimed invention, in Klewinghaus for stabilizing the effluent pressure above a warning threshold for improving treatment therapy.
Claim 15: the above discussion of Klewinghaus applies herein. Regarding the claim limitation: The blood treatment device according to claim 14, wherein the dialysis circuit comprises a first valve, a second valve and a third valve in fluid communication with the second bag, Klewinghaus discloses, on the dialysis fluid circuit, a first valve (1), second valve (pump (13’’’)), in fluid communication with the second bag (see Figures 1, 3, 4). It is also noted that other valves are provided in the blood treatment device of Klewinghaus in “fluid communication” with the second bag, such as: valve (49), valve (33), valve (13’) valve (21) – although not in the dialysis fluid circuit. The limitation of a plurality of valves is interpreted as a mere duplication of parts and is within the ambit of one of ordinary skill in the art to determine the proper number of valves necessary for a device depending on its design and intended function - to stop, slow, or increase flow rates in the dialysis device. It has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA) (1960). Thus it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have provided plural valves in the device of Klewinghaus for the benefit of starting, stopping, slowing, or increasing flow of solutions in different parts of the device where needed to control flow of fluid through various flow paths. 

Claims 6-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Klewinghaus (US Pub No: 2016/0213829), as applied to 1-5, 13-14, and 20 above, and further in view of Felt et al. (US Patent Number: 7,169,352 B1).
Claim 6: Klewinghaus teaches the blood treatment device as set forth in clams 1 and 5 above. Regarding the claim limitation: wherein the stable effluent pressure is at least 50 mmHg above the low-pressure warning threshold, Klewinghaus discloses that the medical device comprises a pressure detector that measures a pressure value and compares that value with a reference pressure range (see paragraph [0079]). In the instant case, Klewinghaus teaches that the flow rate is reduced until the filtrate pressure rises above the reference pressure (a stable effluent pressure). Accordingly, the effluent pressure has been stabilized as it has returned above the warning threshold responsible for signaling a pressure drop. 
However, Klewinghaus does not explicitly disclose that the stable effluent pressure is 50 mmHg above the low-pressure warning threshold.
However, Felt describes a blood processing system drawn to blood component separation. The invention improves automated pressure monitoring and alarm handling in extracorporeal blood processing systems and is directed to controlling a fluid separation using a three-level alarm system (see column 2, lines 35-39, and 61-62). Felt further teaches that during a first-level alarm condition, if the pressure in the system rises to greater than or equal to a specified first level alarm-disabling pressure, the first level alarm condition will be displayed and flow rates in the system will return to normal. Preferably, the first level alarm-disabling system pressure is between 0 and about -150 mmHg, more preferably about -50 mmHg (i.e. 50 mmHg above the low-pressure warning threshold) (see column 4, lines 38-44). Felt also teaches that the sensor pressures which trigger the alarms can be calculated from equations requiring known variables, as noted at column 4, lines 17-21 and lines 26-31. Felt teaches that sensor pressure values for triggering alarms may be calculated (predetermined) based on system variables (column 6, lines 13-15). Accordingly, Felt teaches the preselected pressures are optimizable based on variables of the treatment parameters. 
Klewinghaus and Felt are considered to be analogous to the claimed invention because both are directed to extracorporeal blood processing systems that use sensors and control units for automatic sensing and correction of flow rates that are perceived as outside of a predetermined range. 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized the pressure value in Klewinghaus to be about -50mmHg as taught by Felt for defining a stable effluent pressure because Felt teaches that sensor pressure values for triggering alarms may be calculated (predetermined) based on system variables and that setting predetermined alarm levels permit flow to continue when the pressure drop is caused by a non-serious, self-resolving, or easily correctable condition (see column 3, lines 40-46), where the pressure setting and alarm results in determining whether or not treatment therapy can be continued. 
Additionally, it is not inventive to determine the optimal or workable ranges by routine experimentation of what is recognized as routine practice in the field, where the general conditions of the claim are disclosed. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Claim 7: Klewinghaus teaches the blood treatment device as set for in claim 1 above. Regarding the claim limitation: the blood treatment device comprises a user interface including a display with touch screen and the control unit is configured to display a warning on the display when the effluent pressure measured by the effluent pressure sensor drops during the blood treatment therapy and the flow rate of the at least one substitution solution pump is reduced, Klewinghaus teaches that the treatment parameters for the patient may be selected or adjusted by the user/medical staff and that the parameters are automated (see paragraphs [0079]-[0080]). Alternatively, proposals may be submitted to the user for modification of treatment parameters. Additionally, an alarm may be displayed on a screen (control unit configured to display a warning) to draw attention to the user (user interface) – of which the user may accept, reject, or modify - which meets the claim limitation of the blood treatment device including a user interface since the user may interact (interface) with the computer (i.e. accepts, rejects, or modifies) based upon the alarm displayed on the screen. These parameters include a substitution flow (control unit detects effluent pressure drop measured by effluent pressure sensor 37 during therapy and effectuates reduction of a substitution solution flow pump 13’’) (see paragraphs [0079]-[0080]). 
However, Klewinghaus does not teach that the screen may be a touch screen. 
Felt describes a fluid separation control system – fluid pressure monitoring device, which senses fluid pressures, generates pressure signals, processor (computer, personal computer and monitor) for generating alarm signals, a flow controller, count alarm signal (see column 5, lines 30-60; column 8, lines 51-60). Felt also notes that to assist an operator in performing the steps of the protocol, a computer graphical interface 660 (Figure 1) that includes a computer display which has touch screen capabilities is used. A keyboard may be used in conjunction with the touch screen (see column 30, lines 29-40). The interface 660 assists the operator with the steps of the procedure and is used to activate corrective actions (see column 30, lines 42-53). Felt also explains that the processor is programmed to terminate the first alarm where the pressure returns to a value greater than or equal to specified first-level alarm pressure (see column 6, lines 5-12). A third level alarm may be used to shut down all pumps where the pressure does not rise to a value greater than or equal to the specified pressure (see column 6, lines 16-22; line 57 – column 7, line 3). Felt notes the automation alarm system improves pressure monitoring (see column 2, lines 55-60). Felt further comments that the interface 660 conveys the status of the system and the interface may be used to activate standard corrective actions to problems (see column 30, lines 50-56). 
Klewinghaus and Felt are considered to be analogous to the claimed invention because both are directed to extracorporeal blood processing systems that use sensors and control units for automatic sensing and correction of flow rates that are perceived as outside of a predetermined range. 
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have modified Klewinghaus, as taught by Felt, to include the capabilities of a touch screen monitor because one of ordinary skill would recognize that the advantages of incorporating a touchscreen - convenience, speed, and accuracy in manipulating control parameters and responding to warnings and other emergent situations (i.e., user interface) requiring corrective action - are beneficial to a patient during a blood treatment procedure (see column 30, lines 38-56; column 31, line 43 through column 33, line 3).
Claim 8: Klewinghaus teaches the blood treatment device as set for in claim 1 above. Regarding the claim limitation: wherein the control unit is configured to stop the blood treatment therapy and to raise an alarm when the flow rate of the at least one substitution solution pump falls below a predetermined value, Klewinghaus discloses that device 700 (control unit) is used to effect the substituate pump 13’’ (substitution solution pump) flow rate when the pressure sensor 37 detects a pressure drop (p_filt) downstream of dialyzer 11, and effects a decrease in the substituate flow (Q_sub) (control unit 700 configured to reduce the flow rate of the substitution pump 13’’) until filtrate pressure (p_filt) exceeds or rises above the reference pressure (stable effluent pressure is achieved) (see paragraph [0127]). Klewinghaus also discloses the options of stopping, reducing, or decreasing the substitution pump 13’’ in response to pressure detector 45 detecting an over-pressure in heating bag 15’ (see paragraphs [0131]–[0132]). Klewinghaus provides an automated control system that addresses pressure drops to effect a decrease (pausing/stopping is encompassed in decreasing a flow rate) in the substitution pump rate, or stopping the substitution pump in response to overpressure. 
However, Klewinghaus does not specifically teach stopping blood treatment when a flow rate of at least one substitution solution pump falls below a predetermined value. 
Felt, however, describes an extracorporeal blood processing system directed to blood component separation (see column 2, lines 23-34). The method utilizes a system for controlling fluid separation that includes a three-level alarm system (see column 2, lines 60-65). The first alarm is triggered in response to a pressure drop in the system to less than or equal to a specified system pressure (see column 2, line 66 through column 3, line 1). The first alarm comprises pausing (stopping) the fluid flow in at least a portion of the system for a specified delay time (stopping the fluid flow in a portion of the system in response to a pressure drop). A second level alarm (a visible/audible alarm) is triggered in response to a specified number of pressure-drops within a specified period. The second level alarm comprises reducing the flow rate of the fluid in the system (see column 6, line 57 through column 7, line 3). The third-level alarm shuts down all pumps in the system and preferably sounds and/or displays a visible alarm when pressures do not rise to a specified first-level alarm-disabling pressure (see column 6, lines 16-42; column 15, lines 23-34). Felt teaches that the second-level alarm condition reduces the flow rate in the system to a level low enough to prevent triggering of a further first-level alarm condition – preferably one-half the normal flow rate in the system. The second-level alarm may be terminated by shutting down the system (see column 3, lines 62-67 through column 4, lines 1-6; column 6, lines 16-22) . Felt teaches using an automated system for detecting pressure drops and stopping or pausing the system in response to predetermined parameters improves automated processing and alarm handling in blood processing applications. 
Klewinghaus and Felt are considered to be analogous to the claimed invention because both are directed to extracorporeal blood processing systems that use sensors and control units for automatic sensing and correction of flow rates that are perceived as outside of a predetermined range.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified Klewinghaus to include stopping the blood treatment session in response to a predetermined flow rate of the substitution solution pump falling below a predetermined value because Felt teaches that the second-level alarm reduces the flow rate in the system and may be reduced to a level resulting in termination of therapy where correction of a treatment parameter cannot be resolved. 
Claim 9: The above discussion of claim 8, from which claim 9 depends, applies herein. Regarding the claim limitation: wherein the predetermined (flow rate) value (to stop therapy and raise an alarm) is set between 25 ml/h and 75 ml/h, the predetermined threshold values for flow rates are set by the operator and based on a number of optimizable variables. 
Klewinghaus and Felt disclose the same methodology as claimed for correcting a pressure drop for an effluent pressure during a blood treatment therapy – but do not explicitly disclose that the predetermined flow rate for the substitution solution to trigger cessation of therapy is between 25 ml/h and 75 ml/h. 
However, it is not inventive to determine the optimal or workable ranges by routine experimentation, where the general conditions of the claim are disclosed. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
As such, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have set a predetermined optimal workable range for threshold flow rates used in signaling a warning for terminating pump operations and discontinuing therapy, thus arriving at the claimed values, in Klewinghaus, as modified by Felt.
Claim 10: Klewinghaus teaches the treatment device of claim 1. Regarding the claim limitation: the control unit is configured to increase the flow rate of the at least one substitution solution pump when the effluent pressure 25measured by the effluent pressure sensor returns to a normal pressure range, Klewinghaus discloses control and regulating control unit 700 (control unit) is used to effect the substituate pump 13’’ (substitution solution pump) when effluent pressure sensor 37 detects or determines a pressure (filtrate pressure - p_filt) downstream of dialyzer 11 is below the reference pressure (pressure drop measured by effluent pressure sensor) during an ongoing blood treatment therapy session. The effect decreases the substitution flow, Q_sub, (automatically reduces a flow rate of the substitution solution flow pump) until the pressure, p_filt, rises above the reference pressure (returns to normal pressure range) (see paragraphs [0127], [0128], and [0139]).
However, Klewinghaus does not specifically disclose that the substitution flow rate is increased after the effluent pressure returns to a normal pressure range.
However, Felt discloses a method for controlling a fluid separation system comprising triggering a condition in response to a pressure drop less than or equal to the specified system pressure. The alarm comprises pausing (stopping/reducing) fluid flow in at least a portion of the system for a specified time (resuming flow after the specified time has elapsed – increase in flow rate) (see column 6, lines 57-63). Felt additionally teaches that if the sensed pressure rises to a value greater than or equal to a specified pressure (normal pressure range) within the specified delay time the flow controller responds by causing pumps to resume pumping (see column 6, lines 5-12). Accordingly, Felt teaches that in response to a pressure drop, fluid flow in a selected portion of the system is paused (stopped) for a specified period of time and then restarted (rate is increased) when the pressure rises to a specified pressure (normal pressure range).
Klewinghaus and Felt are considered to be analogous to the claimed invention because both are directed to extracorporeal blood processing that use sensors and control units for automatic sensing and correction of flow rates that are perceived as outside of a predetermined range.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have paused the substituate pump and flow of the substitution solution (Q_sub) in Klewinghaus in response to the effluent pressure drop (p_filt) and then resume the substitution pump and substitution flow when the sensed effluent pressure rises to a value greater than or equal to a predetermined or specified pressure above the warning threshold as taught by Felt, because Felt provides for reducing (pausing/stopping) the flow rate to stabilize the effluent pressure, and increasing the flowrate when the sensed pressure resumes to a value equal to or above the warning threshold.
Claim 11: Klewinghaus teaches the treatment device of claim 1. Regarding the claim limitation: the control unit is configured to reduce the flow rate of the at least one substitution solution pump repeatedly when the 12 / 14Attorney Docket No.: BBAV-100USPATENTeffluent pressure measured by the effluent pressure sensor drops repeatedly so as to maintain the effluent pressure measured by the effluent pressure sensor at a predetermined stable effluent pressure, the control unit being configured to reduce the flow rate of the at least one substitution solution pump until the flow rate of the at least one substitution solution pump drops below a predetermined value, For the purposes of examination, the claim language “it” will be interpreted as effluent pressure (see rejection under 35 USC § 112(b)). Klewinghaus discloses that control unit 700 (control unit) is used to effect the substituate pump 13’’ (substitution solution pump) flow rate when the pressure sensor 37 detects a pressure drop (p_filt) downstream of dialyzer 11, and effects a decrease in the substituate flow (Q_sub) (control unit 700 configured to reduce the flow rate of the substitution pump 13’’) until filtrate pressure (p_filt) exceeds or rises above the reference pressure (returns or readjusts the flow rate to achieve a stable effluent pressure) (see paragraph [0127]). Klewinghaus also discloses the options of stopping, reducing, or decreasing the substitution pump 13’’ in response to pressure detector 45 detecting an over-pressure in heating bag 15’ (see paragraphs [0131]–[0132]). 
Klewinghaus does not teach repeatedly reducing the flow rate of the substitution solution pump in response to the repeated effluent pressure drops. 
However, Felt describes an extracorporeal blood processing system directed to blood component separation (see column 2, lines 23-34). The method utilizes a system for controlling fluid separation that includes a three-level alarm system (see column 2, lines 60-65). The first alarm is triggered in response to a pressure drop in the system to less than or equal to a specified system pressure (see column 2, line 66 – column 3, line 1). Felt discloses that the first level alarm-triggering signal causes the flow controller to pause (reduce the flow rate/pause in fluid flow is considered a reduction in flow rate) fluid flow in some of said pumps for a specified delay time. The processor is programmed to count the number of first level alarm-triggering signals generated within a specified period (repeated pressure drops and repeated pauses in flow) and generate a second alarm signal when a specified number (repeated alarm signals) of first alarm signals has been generated (see column 5, lines 40-50; column 6, lines 57-65; column 14, lines 44-62). A second level alarm (a visible/audible alarm) is triggered in response to a repeated number of first alarm pressure-drops occurring within a specified period. 
Klewinghaus and Felt are considered to be analogous to the claimed invention because both are directed to extracorporeal blood processing that use sensors and control units for automatic sensing and correction of flow rates that are perceived as outside of a predetermined range.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention,, to have modified Klewinghaus to include the capability of the control system to provide for repeated or additional flow rate corrections in the substitution solution line to correct for additional pressure drops in the effluent pressure through flow rate reductions as taught by Felt because Felt teaches measuring repeated pressure drops and pausing flow for resolution of pressure is beneficial in minimizing operator intervention and permitting flow to continue when pressure drops are caused by non-serious, self-resolving, easily-correctable conditions (see column 3, lines 40-46),.  Accordingly, one of ordinary skill would recognize the advantages of programming the control system to correct for minor operational malfunctions and restore the system’s operation for the purpose of completing the patient’s blood processing procedure.
Claim 12: Klewinghaus teaches the blood treatment device as set for in claim 1 above. Regarding the claim limitation: the at least one substitution solution pump comprises a plurality of substitution solution pumps, and wherein the control unit is configured to stop the blood treatment therapy and to raise an alarm when a measured flow rate of at least one of the plurality of substitution solution pumps falls below a 10predetermined value, Klewinghaus teaches a plurality of substitution solution pumps in which substitution solution container 9’ and dialysis solution container 9 are combined into a single container 9a (see Figures 5 and 6). Dialysis fluid pump 13 and substitution pump 13’’ each supply substitution solution and/or dialysis solution from a single container, 9a, holding dialysis solution and/or substitution solution. Note that the instant claim requires a plurality of “substitution solution” pumps (that is: a plurality of pumps capable of pumping substitution solution (see paragraphs [0133]–[0139]; claims 12, 20, and 27) (at least one substitution solution pump or a plurality of substitution solution pumps). Note also that Klewinghaus teaches that substitution solution and/or dialysis solution may be dispended from both of pumps 13’’ and 13, thus dialysis fluid pump 13 and substitution pump 13” are both capable of being substitution solution pumps as claimed. See Figure 5 of Klewinghaus below with annotations added by the examiner:

    PNG
    media_image1.png
    382
    737
    media_image1.png
    Greyscale

Further, the limitation of a plurality of pumps is interpreted as a mere duplication of parts and is within the ambit of one of ordinary skill in the art. It has been held that a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide plural substitution solution pumps in the system of Klewinghaus.
Klewinghaus also discloses control and regulating device 700 (control unit) is used to effect the substituate pump 13’’ (substitution solution pump) when effluent pressure sensor 37 detects or determines a pressure (filtrate pressure p_filt), downstream of dialyzer 11, is below the reference pressure (pressure drop measured by effluent pressure sensor) during an ongoing blood treatment therapy session. The effect decreases the substituate flow (Q_sub) (automatically reduces a flow rate of the substitution solution flow pump) until the pressure (p_filt) rises above the reference pressure (see paragraphs [0127], [0128], and [0139]). Klewinghaus also discloses the options of stopping, reducing, or decreasing the substitution pump 13’’ in response to pressure detector 45 detecting an over-pressure in heating bag 15’ (see paragraphs [0131]–[0132]). 
	However, Klewinghaus does not specifically teach stopping blood treatment when a flow rate of at least one of the plurality of substitution solution pump falls below a predetermined value. 
Felt, however, describes an extracorporeal blood processing system directed to blood component separation (see column 2, lines 23-34). The method utilizes a system for controlling fluid separation that includes a three-level alarm system (see column 2, lines 60-65). The first alarm is triggered in response to a pressure drop in the system to less than or equal to a specified system pressure (see column 2, line 66 – column 3, line 1). The first alarm comprises pausing (stopping) the fluid flow in at least a portion of the system for a specified delay time (stopping the fluid flow in a portion of the system in response to a pressure drop). A second level alarm (a visible/audible alarm) is triggered in response to a specified number of pressure-drops within a specified period. The second level alarm comprises reducing the flow rate of the fluid in the system. The flow controller slows the flow rate in response to the second-level alarm-triggering signal to a rate low enough to prevent triggering a further first-level alarm condition (see column 3, lines 62-67; column 6, lines 28-31). The third level alarm shuts down all pumps in the system and sounds an audible and/or visible alarm where pressure in the system fails to rise to a specified first-level alarm disabling pressure (see column 6, lines 20-22; column 7, lines 1-3). Felt teaches using an automated system for detecting pressure drops and stopping or pausing the system in response to predetermined parameters improves automated processing and alarm handling in blood processing applications. 
Klewinghaus and Felt are considered to be analogous to the claimed invention because both are directed to extracorporeal blood processing that use sensors and control units for automatic sensing and correction of flow rates that are perceived as outside of a predetermined range.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have modified Klewinghaus to include stopping the blood treatment session in response to a predetermined flow rate in at least one of the plurality of substitution solution pumps falling below a predetermined value because Felt teaches that the second-level alarm reduces the flow rate in the system and may be reduced to a level resulting in termination of therapy where correction of a treatment parameter cannot be resolved. 

Claims 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Klewinghaus (US Pub No: 2016/0213829), as applied to claims 6 and 15 above, and further in view of Khawar et al. (US Publication Number: 2020/0129686).
Claim 16: the previous discussion of Klewinghaus applies herein. Regarding the claim limitation: The blood treatment device according to claim 15, wherein, when the second bag contains said supply of said dialysis fluid, the second substitution solution pump isPage 4 of 8Appln. No.: 17/022,626Attorney Docket No.: BBAV-100USAmendment Dated: June 4, 2022 Reply to Office Action of April 13, 2022configured to pump said supply of said dialysis fluid from the second bag to the dialyzer when the first valve is open and when the second valve and the third valve are closed, Klewinghaus discloses a pump (13) is configured to pump a supply of solution (a dialysis fluid) (see paragraph [0024]) from the second bag (9) to the dialyzer (11) (see paragraph [0102]; Figures 1-4). Klewinghaus additionally teaches that the design of Figure 6 provides for common supply of solution for pumps (13) and (13’’) and the design is combinable with each of the embodiments taught herein and may replace the separate supplies from separate lines (see paragraphs [0075], [0076], [0077], [0138], and [0139]).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have modified the dialysis system of Klewinghaus to replace the separate lines (see Figures) with a single line for dispensing dialysis and substituate solutions for the benefit of immediate availability of providing either or both solutions to the dialysis and extracorporeal circuits of the dialysis system without the need for changing bags. This option provides the benefit of using a different solution depending on the fluid and electrolyte replacement needs of the dialysis patient receiving treatment.
Klewinghaus does not disclose the limitation: “first valve is open and when the second valve and the third valve are closed.”
However, Khawar et al. (Khawar hereafter) disclose a dual reservoir hemodialysis system that includes two reservoirs that can alternatively be placed in the dialysis flow path using various controllable fluid valves that enhances convenience, deceases costs, and increases patient safety (see Abstract; paragraphs [0002], [0010], and [0011). The system includes a processor (see paragraph [0059]). In particular, Khawar teaches the system includes a plurality of fluid valve assemblies for controlling the flow of blood through the blood flow path, the flow of dialysate through the dialysate flow path, and used dialysate through the filter flow path. The types of valves are not restricted (see paragraph [0024]). Pressure sensors are included for detecting pressure within the dialysate flow path. Pressure and flow rate measurements may be made by the sensors (see paragraph [0025]). First and second pumps (26 and 33) are connected to the dialysate flow path to pump dialysate (configured to pump and supply dialysis solution from the second bag to the dialyzer when first valve is open) through the dialysate flow path from a reservoir (17 or 20) to the dialyzer and back to the reservoir (see paragraph [0043] and [0044]). Khawar teaches that after the dialysate from container (20) has recycled once, the container (20) is contaminated with consumed dialysis solution, and the processor switches valves (21, 42, 43, 51, and 52) (first valve, second valve, third valve) to remove reservoir (20) from patient treatment and insert container (17) having fresh dialysis solution into the dialysate flow path (see paragraph [0070]; Figure 2). Accordingly, Khawar teaches opening and closing valves in fluid communication with the dialysis container (dialysis bag): valve  21 - (3-way) – open to outflow from container (17) (first valve – open), Valve 21 - ( 3-way) – closed to outflow from container (20); valve (42) – (3-way) – closed to input to container (20) (second valve - closed); Valve (51) – (2-way) – closed to input of fresh dialysate to container (17) (third valve – closed); valve (52) - (2-way) – open to input of fresh dialysate to container (20); valve 42 – (3-way) – open to input to container (17); valve (29) – (2-way) – open to input of dialysate from container (17); valve (43) – closed to output drain from container (20).
Klewinghaus and Khawar are considered analogous references because both references are directed to extracorporeal blood processing systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have modified Klewinghaus to include the controllable valve system as taught by Khawar for application with the modified single-line dual bag system used for conveying dialysis and substitution solutions during a dialysis treatment session of Klewinghaus because Khawar teaches that providing multiple containers, and the capability of alternating between the containers, using various controllable fluid valves enhances convenience, deceases costs, and increases patient safety, where such a system would be beneficial to Klewinghaus for the benefit of having immediate availability of providing either or both solutions to the dialysis and/or extracorporeal circuits of the dialysis system depending on the fluid and electrolyte replacement needs of the dialysis patient without the need for changing bags. See Figure 6 of Klewinghaus shown below with annotations added by the examiner: 

    PNG
    media_image2.png
    348
    532
    media_image2.png
    Greyscale

Claims 17: the above discussion of Klewinghaus and Khawar apply herein. Regarding the claim limitation: The blood treatment device according to claim 15, wherein, when the second bag contains said second supply of the substitution solution, the second substitution solution pump is configured to pump said second supply of the substitution solution from the second bag to a venous portion of the extracorporeal blood circuit when the second valve is open and when the first valve and the third valve are closed, Klewinghaus discloses a pump (13’’) is configured to pump a supply of solution (substitution) (see paragraph [0024]) from the bag (9’) to the venous portion of the extracorporeal blood circuit of the dialyzer (see paragraphs [0110], [0111], and [0123]); Figures 1-4).
Klewinghaus does not disclose the limitation “when the second valve is open and when the first valve and the third valve are closed.”
However, Khawar discloses a hemodialysis system that includes a plurality of fluid valve assemblies used for opening and closing dialysis fluid paths used in an extracorporeal blood system for delivering a fluid from a container to a fluid circuit. Khawar provides dual containers (17) and (20) containing solutions with valve assemblies having multiple valves used for opening and closing fluid paths to deliver dialysis fluids to a hemodialysis system. 
Klewinghaus and Khawar are considered analogous references because both references are directed to extracorporeal blood processing systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have modified Klewinghaus to include the controllable valve system as taught by Khawar for application with the modified single-line dual bag system used for conveying dialysis and substitution solutions, during a dialysis treatment session, to the venous portion of the extracorporeal blood circuit of Klewinghaus because Khawar teaches that providing multiple containers, and the capability of alternating between the containers, using various controllable fluid valves enhances convenience, deceases costs, and increases patient safety, where Klewinghaus teaches delivering solution to the venous portion and such a system would be beneficial to Klewinghaus for the benefit of having immediate availability of providing either or both solutions to the dialysis and/or extracorporeal circuits (venous and arterial) of the dialysis system depending on the fluid and electrolyte replacement needs of the dialysis patient without the need for changing bags.
Claim 18: The above discussions of Klewinghaus and Khawar apply herein. Regarding the claim limitation: The blood treatment device according to claim 15, wherein, when the second bag contains said second supply of the substitution solution, the second substitution solution pump is configured to pump said second supply of the substitution solution from the second bag to an arterial portion of the extracorporeal blood circuit when the third valve is open and when the first valve and the second valve are closed, Klewinghaus discloses a pump (13’’) is configured to pump a supply of solution (substitution) (see paragraph [0024]) from the bag (9’) to the venous portion of the extracorporeal blood circuit upstream (arterial) and downstream (venous) of the dialyzer (see paragraphs [0110], [0111], [0123]); Figures 1-4).
Klewinghaus does not disclose the limitation “the third valve is open and when the first valve and the second valve are closed.”
However, Khawar discloses a hemodialysis system that includes a plurality of fluid valve assemblies used for opening and closing dialysis fluid paths used in an extracorporeal blood system for delivering a fluid from a container to a fluid circuit. Khawar provides dual containers (17) and (20) containing solutions with valve assemblies having multiple valves used for opening and closing fluid paths to deliver dialysis fluids to a hemodialysis system. 
Klewinghaus and Khawar are considered analogous references because both references are directed to extracorporeal blood processing systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have modified Klewinghaus to include the controllable valve system as taught by Khawar for application with the modified single-line dual bag system used for conveying dialysis and substitution solutions, during a dialysis treatment session, to the venous portion of the extracorporeal blood circuit of Klewinghaus because Khawar teaches that providing multiple containers, and the capability of alternating between the containers, using various controllable fluid valves enhances convenience, deceases costs, and increase patient safety, where Klewinghaus teaches delivering solution to the arterial portion and such a system would be beneficial to Klewinghaus for the benefit of having immediate availability of providing either or both solutions to the dialysis and/or extracorporeal circuits (venous and arterial) of the dialysis system depending on the fluid and electrolyte replacement needs of the dialysis patient without the need for changing bags.
Claim 19: Regarding the claim limitation: The blood treatment device according to claim 15, wherein, when the second bag contains said second supply of the substitution solution, the second substitution solution pump is configured to pump said second supply of the substitution solution from the second bag to a venous portion of the extracorporeal blood circuit and to an arterial portion of the extracorporeal blood circuit when the second valve and the third valve are open and when the first valve is closed, the above discussions of Klewinghaus and Khawar apply herein.
Klewinghaus does not disclose the limitation “the second valve and the third valve are open and when the first valve is closed.”
However, Khawar discloses a hemodialysis system that includes a plurality of fluid valve assemblies used for opening and closing dialysis fluid paths used in an extracorporeal blood system for delivering a fluid from a container to a fluid circuit. Khawar provides dual containers (17) and (20) containing solutions with valve assemblies having multiple valves used for opening and closing fluid paths to deliver dialysis fluids to a hemodialysis system. 
Klewinghaus and Khawar are considered analogous references because both references are directed to extracorporeal blood processing systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have modified Klewinghaus to include the controllable valve system as taught by Khawar for application with the modified single-line dual bag system used for conveying dialysis and substitution solutions, during a dialysis treatment session, to the venous portion of the extracorporeal blood circuit of Klewinghaus because Khawar teaches that providing multiple containers, and the capability of alternating between the containers, using various controllable fluid valves enhances convenience, deceases costs, and increases patient safety, where Klewinghaus teaches delivering solution to the venous portion and arterial portion and such a system would be beneficial to Klewinghaus for the benefit of having immediate availability of providing either or both solutions to the dialysis and/or extracorporeal circuits (venous and arterial) of the dialysis system depending on the fluid and electrolyte replacement needs of the dialysis patient without the need for changing bags. 

Response to Arguments
In applicant’s After Final Response filed 8-19-22 (see applicant’s “Reply to [Final] Office Action of July 6, 2022”), applicant quoted a statement by the examiner, presented in the Final Office Action, made in response to arguments presented by applicant in the “Reply to Office Action of April 13, 2022” filed 6-4-22 (see page 6, paragraph 3): 
The [Final] Office Action states that the phrase ‘each and every time’ in claim 1 is not supported because Applicant’s Fig. 3 shows a sustained period when the effluent pressure (“p_filt”) drops and the flow of substitution fluid (“Qsub”) is not automatically reduced. (Off. Act. P. 8).
Applicant further noted in the same Reply at page 6, paragraph 4:
This argument implies that the phrase ‘each and every time’ requires the reduction in Qsub to be simultaneous with the drop in p_filt. Such an interpretation reads an improper limitation into claim 1. (Emphasis supplied).
In answering the argument, applicant is directed to applicant’s “Reply to [Non-Final] Office Action of April 13, 2022” (see page 6, “Claim rejections – 35 U.S.C. § 102 and § 103, second paragraph). In the Reply applicant states: 
To advance prosecution, and without admitting to any rejection, Applicant is amending claim 1 to clarify the control unit, and specifically, to recite a control unit configured to automatically reduce a flow rate of the at least one substitution solution pump each and every time the effluent pressure measured by the effluent pressure sensor drops during the blood treatment therapy. (Emphasis supplied).
Applicant also stated at page 7 in the same Reply:
 The graph [of Klewinghaus] shows a sustained period of time [where p_filt in Klewinghaus] drops over time. During this pressure drop, Qsub is not automatically reduced to counteract the pressure drop. (Emphasis supplied).
In response, the examiner pointed to the applicant’s Figure 3 which also shows, like Klewinghaus, a sustained period of time where p_filt drops over time (immediately prior to t1, t2, t3, t4) and Qsub is not automatically reduced to counteract the pressure drop. The term “simultaneous” has not been used, or implied, in any Office action.
Applicant notes in the Reply dated July 6, 2022 (see page 6, last paragraph) that: “the control unit determines the drop in pressure through calculation.” Applicant also points to page 9, line 27 – page 10, line 16 (of the instant specification) which states that “At time t1, the control unit 62 (based on the information provided by the effluent pressure sensor 42) detects that the effluent pressure drops during the ongoing blood treatment therapy…”
In response, it is understood from the cited passage and the described computation performed by control unit 62 that the “control unit [62] determines the drop in pressure through calculation” based on information provided by the effluent pressure sensor 42. Accordingly, for the control unit 62 to determine whether a pressure drop in effluent pressure has occurred, the control unit 62 will calculate pressures based on measurements provided by the effluent pressure sensor 42. As such, during a sustained pressure drop (as shown in applicant’s Fig. 3), the information provided to the control unit 62 by effluent pressure sensor 42 would be subject to calculation by the control unit 62 to determine whether a drop in effluent pressure has occurred. As a consequence of the calculation performed by the control unit 62, the control unit 62 would “detect” a drop in effluent pressure during the sustained period. If the control unit 62 “detects” through calculation that only certain drops in pressure qualify as effluent pressure drops, then each and every time the control unit “detects” (calculates) a drop in the effluent pressure, the substitution flow rate is not reduced.
As such, the limitation encompasses subject matter not supported in the originally filed disclosure. For at least this reason, the claim limitation is deemed new matter.
Accordingly, the Klewinghaus reference is still considered applicable as anticipating the subject matter of independent claim 1 to include the new limitations. Additionally, applicant’s arguments have been considered and evaluated with respect to the amendments. In particular, the after final amendment changed the substance of the limitation “each and every” by configuring the control unit to calculate pressure drops measured by the effluent pressure sensor. However, as noted above, the sustained drop shown in applicant’s Figure 3 does not support the claim limitation that the substitution pump rate is reduced “each and every time” the controller calculates a pressure drop (i.e. the sustained pressure drops shown in applicant’s Figure 3). 
Applicant is invited to contact the examiner to discuss an approach to resolve the new matter issues and/or to propose additional amendments that may be effective in placing the claims in better form. As such, the examiner welcomes a request by applicant to interview prior to presenting amended claims. The examiner’s contact information is provided below.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached at (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773